        Case 2:20-cv-00262-TS-DBP Document 24 Filed 06/29/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

 OMAR NUHAILY,

                        Plaintiff,
                                                       MEMORANDUM DECISION AND ORDER
 v.                                                    DENYING MOTION TO DISMISS

 KILGORE COMPANIES, LLC, a Delaware
 Limited Liability Company; DAN
 MODJESKI, an individual, RANDY                       Case No. 2:20-CV-262 TS-DBP
 GRANGE, an individual, and DOES 1-100
                                                      District Judge Ted Stewart
                        Defendants,




        This matter is before the Court on a Partial Motion to Dismiss by Defendants Kilgore

Companies, LLC (“Kilgore”), Dan Modjeski, and Randy Grange. For the following reasons, the

Court will deny the Motion to Dismiss.

                                        I. BACKGROUND

        This case arose out of Plaintiff’s employment with Kilgore and its related entities. In

approximately December 2017, Plaintiff alleges that he suffered heart failure and was left on

short-term disability. A few months later, Plaintiff returned to work, and Kilgore offered Plaintiff

a position in Tremonton, Utah. Plaintiff relocated from St. George to Tremonton after accepting

Kilgore’s offer. When Plaintiff began working, he inquired of Kilgore’s human resources

department about the company’s disability benefits. Plaintiff was allegedly terminated shortly

after this inquiry.

        In addition to Plaintiff’s termination claims, he also alleges that Defendants’ defamatory

statements interfered with his ability to obtain future employment. Plaintiff alleges that “[o]n or

about April 2, 2020, Defendant Modjeski purposely and maliciously made false statements about


                                                 1
        Case 2:20-cv-00262-TS-DBP Document 24 Filed 06/29/20 Page 2 of 5



Plaintiff to Defendant Kilgore’s Colorado subsidiary’s employee, Greg Gilbert (‘Mr. Gilbert’), to

quash his future employment.” 1 Specifically “Defendant Modjeski told Mr. Gilbert words to the

effect that Plaintiff had health problems that made him unemployable and that he had acted in

bad faith; these statements were false.” 2 The parties dispute whether these allegations satisfy

Plaintiff’s pleading requirements.

                                   II. STANDARD OF REVIEW

       In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to Plaintiff as

the nonmoving party. 3 Plaintiff must provide “enough facts to state a claim to relief that is

plausible on its face,” 4 which requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” 5 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 6

       “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 7 As the Iqbal Court stated,

       [o]nly a complaint that states a plausible claim for relief survives a motion to
       dismiss. Determining whether a complaint states a plausible claim for relief will
       . . . be a context-specific task that requires the reviewing court to draw on its judicial
       experience and common sense. But where the well-pleaded facts do not permit the

1
  See Docket No. 11 ¶ 18.
2
  Id. ¶ 19.
3
  GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
4
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
5
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
6
  Id. (quoting Twombly, 550 U.S. at 557) (alteration in original).
7
  Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).


                                                   2
        Case 2:20-cv-00262-TS-DBP Document 24 Filed 06/29/20 Page 3 of 5



        court to infer more than the mere possibility of misconduct, the complaint has
        alleged—but it has not shown—that the pleader is entitled to relief. 8

                                          III. ANALYSIS

        Utah law requires that defamation claims be pled with a “certain degree of specificity.” 9

This typically means that pleadings must allege “more than general, conclusory allegations of

defamation.” 10 It does not, however, require “complete specificity when, where, to whom, or by

whom, the alleged defamatory statements were made . . . .” 11 Utah’s specificity requirement is

satisfied if allegations “set forth ‘the language complained of in words or words to that effect.’” 12

In short, the Court should only dismiss for lack of particularity if the complaint “contains nothing

more than general, conclusory allegations of defamation.” 13

        These specificity requirements are not unique to Utah. Federal courts have consistently

interpreted Fed. R. Civ. P. 8(a) to require that defamation claims be pleaded with particularity so

that a defendant has fair notice. 14

        Two cases Defendants rely on effectively illustrate these rules. In Dennett, the plaintiff

claimed defamation and simply alleged “defendant made, declared, and published to certain

persons certain derogatory and libelous statements relating and pertaining to the plaintiff which

tended to degrade and discredit him.” 15 In upholding the trial court’s dismissal, the Utah




8
  Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).
9
  Dennett v. Smith, 445 P.2d 983, 984 (Utah 1968).
10
   Zoumadakis v. Uintah Basin Med. Ctr., Inc., 122 P.3d 891, 893 (Utah Ct. App. 2005).
11
   Id.
12
   Id. at 892–93 (brackets and ellipses omitted) (quoting Williams v. State Farm Ins. Co., 656
P.2d 966, 971 (Utah 1982)).
13
   Id. at 893.
14
   See McGeorge v. Cont’l Airlines, Inc., 871 F.2d 952, 955 (10th Cir. 1989); Eagle Air Med.
Corp. v. Sentinel Air Med. All., LLC, 2:16-cv-176 TC, 2019 WL 6879252, at *2–4 (D. Utah Dec.
17, 2019).
15
   Dennett, 445 P.2d at 984.


                                                  3
        Case 2:20-cv-00262-TS-DBP Document 24 Filed 06/29/20 Page 4 of 5



Supreme Court reasoned that such allegations lacked specificity to satisfy the letter and spirit of

Utah’s pleading requirements because it did not afford the defendant notice of specific

wrongdoing. 16 Importantly, the court noted that the specificity requirement saves the defendant

from the burden of dragging the claim from the plaintiff through the discovery process, let alone

the possibility of reaching trial with the plaintiff’s claims still “shrouded in mystery.” 17

        In Boisjoly v. Morton Thiokol, Inc., the plaintiff alleged that defendants “have

consistently and falsely attempted to portray plaintiff as a disgruntled or malcontented employee

whose views should be discounted and whose expertise should be doubted.” 18 This Court, per the

Honorable David K. Winder, concluded that this conclusory allegation failed the particularity

requirement because it did not contain a single specific defamatory statement. 19 The plaintiff,

however, also pleaded that defendants “falsely alleged that plaintiff was ‘impatient’ and had

attempted to use vendors and other subcontractors in connection with his work on the joints in

violation of the contracts between the government and [the defendant.]” 20 The court concluded

that because this allegation included statements regarding the plaintiff’s impatience and use of

vendors and subcontractors, it arguably met Dennett’s “words or words to that effect” standard. 21

        Here, Plaintiff’s allegations are a far cry from those in Dennett and are at least as specific

as those in Boisjoly. Plaintiff alleges that “[o]n or about April 2, 2020, Defendant Modjeski

purposely and maliciously made false statements about Plaintiff to Defendant Kilgore’s

Colorado subsidiary’s employee, Greg Gilbert (‘Mr. Gilbert’), to quash his future




16
   Id.
17
   Id.
18
   Boisjoly v. Morton Thiokol Inc., 706 F. Supp. 795, 799 (D. Utah 1988).
19
   Id. at 800.
20
   Id. at 799.
21
   Id. at 800.


                                                   4
          Case 2:20-cv-00262-TS-DBP Document 24 Filed 06/29/20 Page 5 of 5



employment.” 22 Specifically “Defendant Modjeski told Mr. Gilbert words to the effect that

Plaintiff had health problems that made him unemployable and that he had acted in bad faith;

these statements were false.” 23 Taken together, these allegations—similar to the Boisjoly

plaintiff’s second allegation—include specific though not precise statements that Plaintiff’s

health problems made him unemployable and that he acted in bad faith. This is sufficient notice

to Defendants of what statements they must defend themselves against. Unlike the substance-free

allegations in Dennett, Defendants need not engage discovery to drag out the essence of

Plaintiff’s allegations. There is also little possibility of reaching trial with Plaintiff’s claims

“shrouded in mystery.” Instead, Defendants know they must defend against certain statements

made by Modjeski to Gilbert with words to the effect that Plaintiff’s health problems made him

unemployable and that he acted in bad faith. The specific phraseology Defendants allegedly used

will be borne out in discovery, but Plaintiff’s allegations, like those in Boisjoly, meet the

specificity requirements at this stage.

                                          IV. CONCLUSION

         It is therefore

         ORDERED that the Partial Motion to Dismiss (Docket No. 21) is DENIED.

         DATED June 29, 2020

                                                BY THE COURT:



                                                Ted Stewart
                                                United States District Judge




22
     See Docket No. 11 ¶ 18.
23
     Id. ¶ 19.


                                                    5
